Office Action Summary

Claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 10/8/2020:  
“The closest prior art of record are Vasudevan (U.S. Publication No. 2019/0188742), Adhikari (U.S. Publication No. 2015/0347942), and Joseph (U.S. Publication No. 2020/0184494).  While Vasudevan, a method and system for forecasting demand across groups of skills, teaches modules being configured to perform tasks, to model the information received, using a selected one of a set or predetermined models, to fit historical data comprising the historical record of claimed labor, to receive human input and alternative data sources contributing as one of direct and indirect information on one of forecast drivers and a forecast, wherein feedback is evaluated within the selected model, it doesn’t explicitly state using scenarios or generating a library and using this library, or any of the specifics of the retrieved historical data. Adhikari, a system and method for retail labor budgeting, teaches retrieving information including a historical record of labor claims, as well as using seasonality information for the modeling, but it does not explicitly state this is done at a level of employee and date detail, employee role/ function detail, contract and service details, and to aggregate labor facts into selective units of analysis including additional fields as place holders added to each unit of analysis comprising structured information from external sources. Joseph, a system for demand forecasting using automatic machine-learning model selection, teaches to evaluate a result of modeling to determine a fit of model factors within the selected model, to assign a confidence level to the model using a determination of fit of model factors within the selected model, to generate a set of fact predictions under selected, but it does not teach the scenarios being used as is claimed. None of the prior art specifically teaches the specificity laid out by the claims such as by each function to estimation parameters projected into future months used in a scoring operation using parameters for a model including seasonality factors, pipeline for contracts and projects, business related levers and external references including an expert forecasts scenarios, wherein the selected scenario is one of a steady state scenario and a what- if scenario and depends on the model factors that fit in the result of modeling and wherein posteriori feedback from a user is used to adjust a scenario and a forecast and wherein corrections from the feedback are oriented to provide a confidence score for results based on the feedback; to generate a visualization of the selected scenario enabling raw data from previous scenarios, model factors to be tweaked to affect a respective forecast, sharing of a user modified visualization, creating a library of visualizations and assignment of an opinion to each visualization in the library; 
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process”, a “Certain Method of Organizing Human Activity”, or “A Mathematical Relationship/Concept”, such as collecting, analyzing, and transmitting information for the purposes of generating a visualization of the selected scenario, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing a feedback loop as the captured feedback is from the user is used to tweak the confidence score via the parameter settings, and then the model is adjust based on these updated parameter settings from the feedback of users, and therefore this is Artificial Intelligence and integrated into a practical application. Thus independent Claims 1, 17, and 20 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101 Alice.  
Examiner notes the Software Per Se rejection has been removed for Claims 17-19 as the independent Claim 17 has been amended with a hardware processor. Examiner also notes the Signals Per Se rejection of Claim 20 has been removed as Claim 20 has been amended and now recites a non-transitory computer readable storage medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
1/11/2021